Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT For the transition period from to Commission file number:333-137755 General Automotive Company (Name of small business issuer in its charter) Nevada 20-3893833 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5422 Carrier Drive, Suite 309 Orlando, FL (Address of principal executive offices) (Zip Code) Issuer’s telephone number: 407-363-5633 Securities registered under Section12(b) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Securities registered under Section12(g) of the Exchange Act: Title of each class Name of each exchange on which registered None not applicable Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes  No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes  No☒ Check whether the Issuer (1)filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes ☒ No ☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.Yes ☐ No ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ State the issuer’s revenue for the most recent fiscal year: $12,638,589 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No☒ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: $1,101,265 at June30, 2010. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 18,354,417 as of April 12, 2011. Table of Contents TABLE OF CONTENTS Page PARTI Item1. Business 1 Item 1A. Risk Factors 2 Item 1B. Unresolved Staff Comments 2 Item2. Properties 2 Item3. Legal Proceedings 2 Item4. Removed and Reserved 2 PARTII Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 2 Item6. Selected Financial Data 3 Item7. Management’s Discussion and Analysis or Plan of Financial Condition and Results of Operation 3 Item8. Financial Statements and Supplementary Data 6 Item9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosure 21 Item9A. Controls and Procedures 21 Item 9B. Other Information 21 PARTIII Item10. Directors, Executive Officers, and Corporate Governance 22 Item11. Executive Compensation 24 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item13. Certain Relationships and Related Transactions, and Director Independence 27 Item14. Principal Accountant Fees and Services 27 Item15. Exhibits, Financial Statement Schedules. 28 Signatures 29 Table of Contents PART I Item1. Description of Business Business Development We were originally incorporated on October7, 2005 in Nevada. On February22, 2008, we completed a reverse merger (the “Merger) with a private Nevada corporation, Global Automotive Supply, Inc. (“GAS Nevada”), who was considered the accounting acquirer in the Merger. As a result of that transaction, we assumed the business operations of GAS Nevada and changed our name to “General Automotive Company” (“GAC”). We reported the Merger and the related transactions on a current report on Form 8-K, filed February28, 2008. Our principal executive offices are located at 5422 Carrier Drive, Suite 309, Orlando, FL 32819. Prior to the disposal of our wholly-owned subsidiary, Global Parts Direct, Inc. (“GPD”) on November14, 2008 we were in the business of providing mobile electronics, conventional auto parts, and accessories directly to auto manufacturers, vehicle processing centers, and major distributors, both domestically and internationally. Our business model now focuses on automotive parts sales and distribution. OE Source L.C., a Florida limited liability company (“OES”), and our remaining wholly-owned subsidiary, focuses on purchasing, selling and distributing engine management products and other traditional auto parts to the largest US distributors. We acquired the operations and assets of OES a wholly-owned subsidiary in January of 2007. Description of Business We are a provider of Original Equipment (“OE”) and aftermarket automotive parts and related automotive products at multiple levels of distribution throughout the United States and internationally. Through our wholly-owned subsidiary, OES, we have focused our efforts on utilizing our relationships with manufacturers in China, Korea and Japan to bring state-of-the-art automotive parts, accessories and products to automobile manufacturers and major parts distributors in the U.S. OES is selling conventional auto parts that it imports directly from manufacturers, consolidators and distributors in the Far East to major customers in the United States. OES currently offers a suite of automotive engine management parts to large US distributors. These distributors then resell our products to automakers, dealerships, automotive repair shops, and retail outlets. OES specializes in and focuses on engine management products such as oxygen sensors and throttle position sensors, as well as other key under hood and brake systems components. OES has grown rapidly since its inception in 2004, and our plan is to promote further growth during the next three to five years. During this period, OES will attempt to expand its customer base by increasing its sourcing and supply chain capabilities, adding employees to supplier identification and qualification, auditing, and supply chain management tasks. Industry Overviews Original Equipment Manufacturers The automotive OEM industry is the segment of the automotive industry that develops, manufactures, and provides parts to auto manufacturers to include in their products. The components in an automobile are rarely manufactured by the carmaker itself. Rather, they are purchased from OEMs, branded as the carmaker’s own by the OEM, and installed during the production process on automobile production assembly lines. This allows carmakers to focus on their core competencies and has created a significant industry for the manufacture of parts for the major automakers. These automakers have standards of quality, price, and service, and based upon those standards, approve a certain number of distributors and suppliers to provide parts for their vehicles. Those suppliers may, in turn, either purchase the parts they supply or manufacture the parts themselves. Either way, they must ensure that the automakers’ standards are being met, or risk losing their position as an approved supplier to the automaker. Automotive Aftermarket The automotive aftermarket is the segment of the automotive industry concerned with the manufacturing, remanufacturing, distribution, retailing, and installation of all vehicle parts, chemicals, tools, equipment and accessories for use with vehicles of every type after the manufacturer has completed the production process. Estimated as a $265 billion market in the United States, the aftermarket is a major US industry, encompassing parts for replacement, collision, appearance and performance. The aftermarket industry provides a wide variety of parts of varying qualities and prices for nearly all vehicle makes and models on the road and employs 4.54million people in the United States at manufacturers, distributors, retailers and repair shops. According to the Aftermarket Automotive Industry Association, due to mandated Federal government regulations, engine management products have become and are anticipated to remain one of the fastest growing segments within the aftermarket automotive parts industry. This segment of the industry utilizes OEMs to provide replacement parts for repairs and upgrades to dealers, auto repair shops, and retail outlets. Competition The automotive parts supply industry is highly fragmented and extremely competitive. There are a large number of competitors in this market with significantly greater resources and experience than we have. However, the market is large, and very few competitors hold significant market share. Additionally, there are few barriers to entry for new companies entering the market and offering similar products or services. However, as a result of our direct relationship to manufacturers in Asia, we believe that we presently enjoy a competitive advantage in terms of quality and pricing that allows us to leverage these relationships into increased market share and profitability. There are five major national competitors in OES’s engine management marketplace – Denso, NTK, Robert Bosch, AC Delco and Walker Supply. Each of these, as well as the other companies in the marketplace, focuses on a niche, as none is large enough to supply all facets of the automotive parts supply chain. We have been able to take advantage of our sourcing ability and relationships to create a demand for our products in the marketplace and cultivate a unique niche for our OES business as a specialist in procuring hard-to-find parts, particularly in the engine management segments of the industry. As a distributor, the barriers to entry for a company to provide similar products and services are minimal, making it possible for new competitors to enter the market with relative ease. In addition, many of the existing and potential competitors have longer operating histories, greater name recognition, larger consumer bases and significantly greater financial, technical and marketing resources. However, we have developed exclusive import arrangements with our tier-one manufacturers and can sell the products to dealerships at a very competitive price. 1 Table of Contents Patents and Intellectual Property We do not own any patent, trademark, or legally enforceable claim to proprietary intellectual property. Governmental Regulation We are unaware of and do not anticipate having to expend significant resources to comply with any governmental regulations of the automotive electronics and accessories industry.We are subject to the laws and regulations of those jurisdictions in which we plan to sell our product, which are generally applicable to business operations, such as business licensing requirements, income taxes and payroll taxes.In general, the sale of our Products is not subject to special regulatory and/or supervisory requirements. Compliance with Environmental Laws We have not incurred and do not anticipate incurring any expenses associated with environmental laws. Employees We have fifteen (15)employees, primarily consisting of management, administrative, and warehouse personnel. Thirteen of these individuals are employees of OES, and two are direct employees of GAC. We have one contract sourcing person in China whom we currently retain as an independent contractor.We also retain consultants to assist in operations on an as-needed contract basis. Research and Development Expenditures We have not incurred any research or development expenditures since our incorporation. Subsidiaries OE Source, L.C., a Florida limited liability company (“OES”), is a wholly owned subsidiary of the Company. Item 1A. Risk Factors As a Smaller Reporting Company, the Company is not required to include the disclosure under this Item 1A. Risk Factors. Item 1B. Unresolved Staff Comments As a Smaller Reporting Company, the Company is not required to include the disclosure under this Item 1B. Unresolved Staff Comments. Item2. Description of Property Our principal executive offices are located at our warehouse at 5422 Carrier Drive, Suite 309, Orlando, FL 32819. We pay $7,155 per month to lease this property, and the lease is scheduled to expire on November30, 2011. We do not own or lease any other significant property. Item3. Legal Proceedings We are not a party to any pending legal proceedings where any officer, director, affiliate or owner of 5% or more of our common stock is adverse to us or where the amount of damages claimed, exclusive of interest and costs, exceeds ten percent of our current assets. Pursuant to the terms of the Merger, responsibility for any liability emerging from our pre-merger business relies wholly with our pre-merger management. Item4. Removed and Reserved PART II Item5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities Market Information Our authorized capital stock consists of 90,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares of Preferred Stock, par value $0.001 per share. There were 18,354,417 shares of common stock issued and outstanding and 0 shares of Preferred Stock issued and outstanding as of December31, 2010. The Company’s common stock trades on the OTC Bulletin Board under the symbol of “GNAU.OB”.Prior to March10, 2008, the common stock traded under on the OTC Bulletin Board under the symbol of “UIRI.OB.”As of April 12, 2011 the closing sale prices of the common stock was $0.03 per share. The following are the high and low sale prices for the common stock by quarter as reported by the OTC Bulletin Board for the last two fiscal years. 2 Table of Contents Year Ending December31, 2010 Quarter Ended High $ Low $ December31, 2010 September30, 2010 June30, 2010 March30, 2010 Year Ending December 31, 2009 Quarter Ended High$ Low$ December31, 2009 September30, 2009 June30, 2009 March30, 2009 The quotations and ranges listed above were obtained from OTCBB.The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Holders of Our Common Stock As of December31, 2010, we had 18,354,417 shares of our common stock issued and outstanding, held by105 shareholders of record. Dividends The Company has not declared, or paid, any cash dividends since inception and does not anticipate declaring or paying a cash dividend for the foreseeable future. Nevada law prohibits our board from declaring or paying a dividend where, after giving effect to such a dividend, (i)we would not be able to pay our debts as they came due in the ordinary course of our business, or (ii)our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the rights of any creditors or preferred stockholders. Securities Authorized for Issuance Under Equity Compensation Plans We have no stock compensation plans. The board of directors has granted stock purchase options to officers and directors based on employment contracts and discretionary basis. Item6. Selected Financial Data None Required Item7. Management’s Discussion and Analysis or Plan of Operation THE FOLLOWING DISCUSSION SHOULD BE READ TOGETHER WITH THE INFORMATION CONTAINED IN THE FINANCIAL STATEMENTS AND RELATED NOTES INCLUDED ELSEWHERE IN THIS ANNUAL REPORT. Forward-Looking Statements The following discussion reflects our plan of operation. This discussion contains forward-looking statements, within the meaning of Section27A of the Securities Act of 1933, as amended, Section21E of the Securities Exchange Act of 1934, as amended, and the Private Securities Litigation Reform Act of 1995, including statements regarding our expected financial position, business and financing plans. These statements involve risks and uncertainties. Our actual results could differ materially from the results described in or implied by these forward-looking statements as a result of various factors, including those discussed below and elsewhere in this Form 10K. This Annual Report on Form 10-K contains forward-looking statements, as defined in the Private Securities Litigation Reform Act of 1995. To the extent that any statements made in this Report contain information that is not historical, these statements are essentially forward-looking. Forward-looking statements can be identified by the use of words such as “expects,” “plans,” “will,” “may,” “anticipates,” believes,” “should,” “intends,” “estimates,” and other words of similar meaning. These statements are subject to risks and uncertainties that cannot be predicted or quantified and, consequently, actual results may differ materially from those expressed or implied by such forward-looking statements. Such risks and uncertainties include, without limitation: 1. Our limited and unprofitable operating history: 2. the ability to raise additional capital to finance our activities; 3. legal and regulatory risks associated with the Merger; 4. the future trading of our common stock; 5. our ability to operate as a public company; 6. general economic and busines conditions; 7. the volatility of our operating results and financial conditions; and our ability to attract or retain qualified senior scientific and management personnel. The foregoing factors should not be construed as exhaustive and should be read in conjunction with the other cautionary statements that are included in this Annual Report on Form 10-K. Information regarding market and industry statistics contained in this Report is included based on information available to us that we believe is accurate. It is generally based on industry and other publications that are not produced for purposes of securities offerings or economic analysis. We have not reviewed or included data from all sources, and cannot assure investors of the accuracy or completeness of the data included in this Report. Forecasts and other forward-looking information obtained from these sources are subject to the same qualifications and the additional uncertainties accompanying any estimates of future market size, revenue and market acceptance of products and services. We do not undertake any obligation to publicly update any forward-looking statements. As a result, investors should not place undue reliance on these forward-looking statements. 3 Table of Contents Overview Our business model focuses on automotive parts sales and distribution. Through our wholly-owned subsidiary, we focus on selling and distributing engine management products and other traditional auto parts to the largest US distributors. Our management intends to continue expanding the customer base of OES and its level of sales. At the same time we plan to increase the volume of our business through the acquisition of similar companies involved in the sale and distribution of automotive parts. Discussion and Analysis As discussed in greater detail on a current report on our Form 8-K filed February28, 2008, we entered into a Merger Agreement on February22, 2008, with GAS Nevada whereby GAS Nevada merged with and into UIR Sub, and we subsequently merged with UIR Sub in a short-form merger transaction under Nevada law and, in connection with this short form merger, changed our name to General Automotive Company, effective February22, 2008. As a result of the merger, in exchange for 100% of the outstanding capital stock of GAS Nevada, the former stockholders of GAS Nevada had the right to receive 8,149,535 shares of our common stock, which represented approximately 58.70% of our outstanding common stock following the Merger and related transactions. Thus, GAS Nevada is considered the accounting acquirer in the Merger, and all references to our financial and other history in this Form 10K, and in particular in the Management’s Discussion and Analysis section, refer to the history of GAS Nevada unless the context specifically indicates that we are referencing the businesses of Bridgefilms or UIR. Through the Merger, we also acquired 100% interest in the two wholly-owned subsidiaries of GAS Nevada, Global Parts Direct, Inc. (“GPD”) and OE Supply, LC (“OES”). OES is our sole operating subsidiary at present. During the third quarter of 2008, we decided to discontinue the operations of our wholly-owned subsidiary, GPD. During November 2008 our board of directors agreed to the disposal of GPD through a sale of selected assets. This sale was closed on November14, 2008. The sale was fundamentally at liquidation value resulting in a loss on disposal of $946,790. The board’s decision was based on continued reductions in the demand for the type of electronic products that were being provided by GPD during the year combined with customer pricing pressures and the inability to source low product quantities at favorable pricing. All of our business operations are now conducted through the remaining subsidiary, OES as described above (see “Description of Business”). OurNet Loss for the Year ended December31, 2009 was $1,177,712 compared to $3,318,765 for the prior year. Results of Operations for the Years Ended December31, 2010 and December31, 2009 We generated $12,638,589 in revenues during the year ended December31, 2010, compared to $11,487,908 during the year ended December31, 2009. The increase in revenue for the year ended December 31, 2010 was due to a combination of an increase in core business and the introduction of new product groups. Although the Company realized an increase in revenue of $1,150,681 for year-ended December 31, 2010 when compared to the same period ended December 31, 2009, the gains were offset by an increase in cost of goods sold during the period. The cost of goods sold for the year ended December 31, 2010 and December 31, 2009 were $11,297,755 and $10,073,108, respectively. For the year ended December 31, 2010, gross profit decreased to $1,340,834 compared to $1,414,800 for the year ended December 31, 2009. The 5.23% decrease in gross profit is attributed to a combination of increased shipping and inventory costs for the year ended December 31, 2010. Consequentially, the Company realizeda gross profit of 10.61% for the twelve months ended December 31, 2010 compared to 12.32% at December 31, 2009. The Company continued to lower its selling, general and administrative (SGA) expense during theyear ended December 31, 2010. Our SGA was $86,808 or4.51% lower for the year ending December31, 2010 as compared to the year ending December31, 2009. The expenses of our wholly-owned subsidiary, OES, were comparable for the years ended December31, 2010 and 2009. The expenses related to public company costs continued to decrease during the year ended December31, 2010. Consulting and Accounting fees decreased a total of $243,357 during the year ended December31, 2010 to $166,363 compared to $409,720 for the same period ending in 2009. Further, an approximate decrease of $97,000 in corporate payroll expense was realized for the year ending December31, 2010 contributing to the overall decrease in expenses. Stock-based compensation cost decreased by $294,144 during the year ended December31, 2010 as compared to the same period in 2009 due to a reduction in the number of transactions involving the issuance of stock for services and the reduction in the price of the Company’s stock. Interest expense decreased by $202,270 during the year ended December31, 2010 as compared to the same period in 2009. The decrease in interest expense reflects the restructuring of interest associated with our loans from a related party. 4 Table of Contents Liquidity and Capital Resources As of December31, 2010, we had current assets in the amount of $2,970,163, consisting primarily of accounts receivable and inventory. On the same date, we had current liabilities of $4,356,462, consisting primarily of accounts payable, a bank line of credit, and notes payable to a related party. Thus, as of December31, 2010, we had a working capital deficit of $1,386,299 as compared to a working capital deficit of $1,031,151 at December31, 2009. This increase in our working capital deficit during the year ended December31, 2010 is directly related to the addition of mezzanine financing during the year, including a related party note. The asset-based line of credit remained $2.0 million. We were not in violation of any of the financial covenants associated with the line of credit at the December31, 2010. The available draw balance was $85,864 at December31, 2010. Parallel to expanding the customer base of our wholly-owned subsidiary, OES through expansion of product offerings and identification of new customers, we plan to continue our search for companies involved in the sale and distribution of automotive parts that would be available for acquisition. It is management’s belief that the return to profitability is dependent upon the ability to increase revenue volume. If we determine that we do not presently have sufficient capital to fully fund our growth and development, we will seek additional capital through the financial markets. In connection with raising this additional capital, we will incur appropriate accounting and legal fees. Management believes that it will be successful in its plans to return the Company to profitability; however there can be no assurances that we will be able to obtain additional financing, increase revenues and improve gross margins in order to be able to continue as a going concern. Critical Accounting Estimates Management’s discussion and analysis of our financial condition and results of operations are based upon the Company's condensed consolidated financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates, including those related to our allowance for accounts receivable and stock-based compensation. Management bases its estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates given a change in conditions or assumptions that have been consistently applied. The Company’s significant accounting policies are described in note 1 of our financial statements herein and Note 1 of our Form 10-K for the year ended December 31, 2010. The methodology for its estimates and assumptions are as follows: Going Concern. The Company incurred losses of $693,760 and $1,177,712 for the years ended December 31, 2010 and 2009, and an accumulated deficit and stockholders’ deficit of $12,176,547 and $2,001,354 and negative working capital of $1,386,299 at December31, 2010. Although revenue increased for the year ended December 31, 2010 as a result of sustained efforts to expand our customer base and product lines, the company has not realized the sustained improvements in profitability. We continue to employ a combination of proactive purchasing strategies, supply chain management, and other operational controls. Further in its effort to eliminate current operating losses, the business plan of the Company’s new management is focused on increasing revenues through a combination of meeting the growing demand for automotive engine management replacement parts, larger scheduled customer orders, new domestic dealers and Asian product sourcing and reductions of operating expenses. New Asian suppliers are being identified and qualified to accomplish significant cost savings that will allow the Company to offer reduced prices to its current customer base for larger quantity orders while increasing gross profit margins. Management believes that it will be successful in its plans to return the Company to profitability; however there can be no assurances that we will be able to obtain additional financing, increase revenues and improve gross margins in order to be able to continue as a going concern. The accompanying financial statements have been prepared on a going concern basis, which assumes continuity of operations and realization of assets and liabilities in the ordinary course of business. The financial statements do not include any adjustments that might result if the Company was forced to discontinue its entire operations. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and revenue and expenses during the reporting period.Actual results could differ from those estimates. The Company’s significant estimates include the valuation of stock based charges, the allowance for bad debts and the valuation of investments. Revenue Recognition The Company recognizes revenue when the following conditions have been met: there is persuasive evidence an arrangement exists which includes a fixed price, there is reasonable assurance of collection, the services or products have been provided and delivered to the customer, no additional performance is required, and title and risk of loss has passed to the customer. Accounts Receivable The Company extends credit to its customers based upon a written credit policy.Accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts is the Company’s best estimate for the amount of probable credit losses in the Company’s existing accounts receivable.The Company establishes an allowance for doubtful accounts based upon factors surrounding the credit risk of specific customers, historical trends, and other information.Receivable balances are reviewed on an aged basis and account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote. The Company does not require collateral on accounts receivable. 5 Table of Contents Share-Based Payments ASC 718, Stock Compensation requires that all stock-based compensation be recognized as an expense in the financial statements and that such cost be measured at the grant date fair value of the award. We record the grant date fair value of stock-based compensation awards as an expense over the vesting period of the related stock options.In order to determine the fair value of the stock options on the date of grant, we use the Black-Scholes-Merton option-pricing model.Inherent in this model are assumptions related to expected stock-price volatility, option life, risk-free interest rate and dividend yield.Although the risk-free interest rates and dividend yield are less subjective assumptions, typically based on factual data derived from public sources, the expected stock-price volatility, forfeiture rate and option life assumptions require a greater level of judgment which makes them critical accounting estimates. We use an expected stock-price volatility assumption that is based on historical volatilities of our common stock and we estimate the forfeiture rate and option life based on historical data related to prior option grants. Recent Accounting Pronouncements The Financial Accounting Standards Board (FASB) ratified Accounting Statement Update (ASU) 2009-13 (ASU 2009-13), “Revenue Recognition (Topic 605): Multiple-Deliverable Revenue Arrangements,” which eliminates the residual method of allocation, and instead requires companies to use the relative selling price method when allocating revenue in a multiple deliverable arrangement. When applying the relative selling price method, the selling price for each deliverable shall be determined using vendor specific objective evidence of selling price, if it exists andotherwise using third-party evidence of selling price. If neither vendor specific objective evidence nor third-party evidence of selling price exists for a deliverable, companies shall use their best estimate of the selling price for that deliverable when applying the relative selling price method. ASU 2009-13 shall be effective in fiscal years beginning on or after June15, 2010, with earlier application permitted. Companies may elect to adopt this guidance prospectively for all revenue arrangements entered into or materially modified after the date of adoption, or retrospectively for all periods presented. The Company will adopt this standard effective January 1, 2011.The Company does not expect the provisions of ASU 2009-13 to have a material effect on the financial position, results of operations or cash flows of the Company. In April 2010, the FASB issued Accounting Standards Update 2010-17 (ASU 2010-17), "Revenue Recognition-Milestone Method (Topic 605): Milestone Method of Revenue Recognition." The amendments in this Update are effective on a prospective basis for milestones achieved in fiscal years, and interim periods within those years, beginning on or after June15, 2010. Early adoption is permitted. If a vendor elects early adoption and the period of adoption is not the beginning of the entity’s fiscal year, the entity should apply the amendments retrospectively from the beginning of the year of adoption. The Company does not expect the provisions of ASU 2010-17 to have a material effect on the financial position, results of operations or cash flows of the Company. Management does not believe that any other recently issued, but not yet effective, accounting standard if currently adopted would have a material effect on the accompanying consolidated financial statements. Off Balance Sheet Arrangements As December 31, 2010, there were no off balance sheet arrangements. Contractual Obligations As of December31, 2010, we were obligated for $73,500 in future lease payments through 2011for the office and warehouse space at 5422 Carrier Drive in Orlando, Florida. Item8. Financial Statements Index to Financial Statements: 6 Table of Contents Audited Financial Statements: Reports of Independent Registered Public Accounting Firms Consolidated Balance Sheets as of December 31, 2010 and 2009 Consolidated Statements of Operations for the Years Ended December 31, 2010 and 2009 Consolidated Statement of Shareholders’ Deficit for the Years Ended December 31, 2010 and 2009 Consolidated Statements of Cash Flows for the Years Ended December 31, 2010 and 2009 Notes to Consolidated Financial Statements 7 Table of Contents To The Board of Directors and Stockholders General Automotive Company Orlando, Florida REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We have audited the accompanying consolidated balance sheet of General Automotive Company and subsididaries ("the Company") as of December 31, 2010, and the related consolidated statements of operations, changes in shareholders’ deficit, and cash flows for the year then ended.These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform anaudit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of General Automotive Company as of December 31, 2010, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has experienced losses of $693,760 and $1,177,712 for the years ended December 31, 2010 and 2009. In addition, the Company has working capital and stockholder deficits of $1,399,359 and $2,001,354 at December 31, 2010 and 2009. These conditions raise substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters also are described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Kingery & Crouse, P.A. Certified Public Accountants Tampa, Florida April 15, 2011 8 Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors of General Automotive Company Orlando, Florida We have audited the accompanying consolidated balance sheet of General Automotive Company (the “Company”) as of December 31, 2009, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. The consolidated financial statements of General Automotive Company as of and for the year ended December 31, 2008 were audited by other auditors whose report dated April 14, 2009 on those statements included an explanatory paragraph describing conditions that raised substantial doubt about the Company’s ability to continue as a going concern. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of General Automotive Company as of December 31, 2009, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has limited working capital and has incurred losses from operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans with regard to these matters are described in Note 1. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 28, 2010 9 Table of Contents GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED BALANCE SHEET December 31, Assets Current assets: Cash $ Accounts receivable, net Inventories Other current assets Total current assets Property and equipment, net Other assets, net $ Liabilities and Shareholders’ deficit Current liabilities: Accounts payable $ $ Line of credit Accrued expenses Notes payable Notes payable to related parties Total current liabilities Long-term notes payable Shareholders’ deficit: Preferred stock, $0.001 par value; 10,000,000 shares authorized - - Common stock; $0.001 par value; 90,000,000 shares authorized, 18,354,417 issued and outstanding at December 31, 2010 and 23,854,417 issued and outstanding at December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total shareholders’ deficit ) ) $ $ See accompanying notes to consolidated financial statements 10 Table of Contents GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Year ended December 31, Revenues $ Costs of goods sold Gross profit Expenses: Selling, general and administrative Selling general and administrative - Stock based compensation Total expenses, net Loss from operations ) ) Other income (expense): Interest expense ) ) Other, net - Total other expense, net ) ) Net loss from operations ) ) Loss from equity method investment ) - Net loss $ ) ) Loss per share Basic and diluted: $ ) ) Weighted average number of common shares outstanding: Basic and diluted See accompanying notes to consolidated financial statements 11 Table of Contents GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENT OF SHAREHOLDERS’ DEFICIT Common Stock Additional Paid-in Accumulated Shares Amount Capital Deficit Total Balance, December 31, 2008 $ $ $ ) $ ) Common stock issued for services - Warrants issued in connection with debt - - - Common stock options issued in connection with consulting services - - - Compensatory common stock options issued to officers - - - Compensatory common stock options issued to employees - - - Net loss - - - ) ) Balance, December 31, 2009 ) ) Compensatory common stock options issued to employees - - - Warrants issued in connection with debt - - - Amortization of warrants issued in connection with debt - - ) - ) Recession of common stock Issued to Bryd Financial Group ) ) ) - ) Recession of common stock issued to Emerging Markets Consulting ) ) ) - ) Unearned stock compensation - - ) - ) Net loss ) ) Balance, December 31, 2010 $ $ $ ) $ ) See accompanying notes to consolidated financial statements 12 Table of Contents GENERAL AUTOMOTIVE COMPANY AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS Yearended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash usedin operating activities: Depreciation Stock-based compensation Warrants issued for conversion/issuance of debt - Cancellation of common shares ) - Change in assets and liabilities of continuing opterations: Decrease (increase) in assets: Accounts receivable ) ) Inventories ) Other current assets Other assets - Increase (decrease) in liabilities: Accounts payable ) Accrued expenses Net cash used in operating activities ) ) Cash flows from investing activities: Purchase of property, plant and equipment - ) Increase in other assets - ) Net cash used in investing activities - ) Cash flows from financing activities: Net borrowings under line of credit Borrowings on notes payable Borrowings on notes payable to related parties Net cash provided by financing activities Net increase (decrease) in cash ) Cash, beginning of year Cash, end of year $ $ Supplemental disclosure of cash flow information: Interest paid $ $ Supplemental schedule of noncash financing activities: Reclassification of unearned stock compensation $ $
